I concur in the opinion and judgment, but deem it of importance to point out that one proposition was argued by appellants which is not discussed in the very able opinion prepared by MR. JUSTICE TERRELL to express the views of a majority of the Court covering the constitutional propositions decided.
Appellants argue that the Comptroller'sadministration of the Act is arbitrary and unreasonable, in that the Comptroller, under the advice of the Attorney General, has announced that the provisions of the Act will not be enforced against certain persons, firms and corporations which appellants say are as much subject to the Act as they are, but are being exempted from the burdens thereof, by unlawful and unjustified administrative rulings.
Assuming, but not deciding, that all these complaints are true, and that the Act is in fact being so unjustifiably enforced as to deny to appellants the equal protection of the laws by reason of its administration, appellants have a plain, complete and adequate remedy at law to coerce the non discriminatory administration of the Act by mandamus against the tax officers to compel them to apply the provisions of the statute to all who are legally subject thereto. See State ex. rel. Dofnos Corporation vs. Lehman, 100 Fla. 1401,131 Sou. Rep. 333, 3rd headnote.
To enjoin the enforcement of the Act against appellants, because others than appellants are unjustly and unlawfully escaping from the tax the Act imposes, would be to increase, not diminish, the denial of the equal protection of the laws complained of, by adding to the class of those already unlawfully exempted by administrative rulings, an additional class consisting of appellants.
Two wrongs do not make a right. Neither does the fact that tax officers commit a wrong in favor of one, entitle another to the privilege of that same wrong in his favor.
All citizens and tax payers are entitled to a fair, impartial, *Page 631 
just and equal administration of the revenue laws, which right, as this Court has pointed out, may be enforced by mandamus against officials who would try to do otherwise. The remedy for unequal administration is therefore not by injunction to cripple enforcement, but by mandamus to strengthen it.
WHITFIELD AND TERRELL, J.J., concur.
                       STATEMENT OF FACTS.